Name: Commission Regulation (EC) NoÃ 2145/2004 of 15 December 2004 amending for the 41st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  criminal law;  free movement of capital;  civil law
 Date Published: nan

 17.12.2004 EN Official Journal of the European Union L 370/6 COMMISSION REGULATION (EC) No 2145/2004 of 15 December 2004 amending for the 41st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freezing of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 26 November and 2 December 2004, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2004. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Regulation (EC) No 2034/2004 (OJ L 353, 27.11.2004, p. 11. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Al-Barakat Global Telecommunications (aka: Barakaat Globetelcompany), PO Box 3313, Dubai, UAE; Mogadishu, Somalia; Hargeysa, Somaliaunder the heading Legal persons, groups and entities shall be replaced by the following: Al-Barakat Global Telecommunications (alias (a) Barakaat Globetelcompany (b) Al Barakat Telecommunications Ltd. Address: (a) PO Box 3313, Dubai (EAU); (b) Mogadishu, Somalia, (c) Hargeysa, Somalia. (2) The entry Al Furqan (alias (a) Dzemilijati Furkan, (b) Dzemijjetul Furqan, (c) Association for Citizens' Rights and Resistance to Lies, (d) Dzemijetul Furkan, (e) Association of Citizens for the Support of Truth and Suppression of Lies, (f) Sirat, (g) Association of Education, Culture and Building Society  Sirat, (h) Association for Education, Culture and Building Society  Sirat, (i) Association for Education, Cultural and to Create Society  Sirat, (j) Istikamet, (k) in Siratel). Addresses: (a) Put Mladih Muslimana 30a, 71 000 Sarajevo (Bosnia-Herzegovina); (b) ul. Strossmajerova 72, Zenica (Bosnia-Herzegovina); (c) Muhameda Hadzijahica 42, Sarajevo (Bosnia-Herzegovina) under the heading Legal persons, groups and entities shall be replaced by the following: Al Furqan (alias (a) Dzemilijati Furkan, (b) Dzemijjetul Furqan, (c) Association for Citizens Rights and Resistance to Lies, (d) Dzemijetul Furkan, (e) Association of Citizens for the Support of Truth and Suppression of Lies, (f) Sirat, (g) Association for Education, Culture and Building Society  Sirat, (h) Association for Education, Cultural and to Create Society  Sirat, (i) Istikamet, (j) In Siratel). Addresses: (a) Put Mladih Muslimana 30a, 71 000 Sarajevo (Bosnia and Herzegovina); b) ul. Strossmajerova 72, Zenica, (Bosnia and Herzegovina); (c) Muhameda Hadzijahica 42, Sarajevo (Bosnia and Herzegovina). (3) The entry Al-Haramain & Al Masjed Al-Aqsa Charity Foundation (alias (a) Al Haramain Al Masjed Al Aqsa, (b) Al-Haramayn Al Masjid Al Aqsa, (c) Al-Haramayn and Al Masjid Al Aqsa Charitable Foundation). Branch address: Hasiba Brankovica 2A, Sarajevo, (Bosnia-Herzegovina) under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain & Al Masjed Al-Aqsa Charity Foundation (alias (a) Al Haramain Al Masjed Al Aqsa, (b) Al-Haramayn Al Masjid Al Aqsa, (c) Al-Haramayn and Al Masjid Al Aqsa Charitable Foundation). Branch address: (a) Hasiba Brankovica 2A, Sarajevo, Bosnia and Herzegovina; (b) Bihacka St. 14, Sarajevo, Bosnia and Herzegovina; (c) Potur mahala St. 64, Travnick, Bosnia and Herzegovina. Other information: Closed by Bosnian authorities. (4) The entry Barakat Banks and Remittances, Mogadishu, Somalia; Dubai, UAE under the heading Legal persons, groups and entities shall be replaced by the following: Barakat Banks and Remittances (alias (a) Barakaat Bank of Somalia Ltd., (b) Baraka Bank of Somalia). Address: (a) Mogadishu, Somalia; (b) Dubai, UAE (5) The entry DJAMAT HOUMAT DAAWA SALAFIA (alias (a) DHDS, (b) El-Ahouel) under the heading Legal persons, groups and entities shall be replaced by the following: Djamat Houmat Daawa Salafia (alias (a) DHDS, (b) El-Ahouel. Other information: A branch of GIA (Groupement islamique armÃ ©) formed as a result of the break that occurred in 1996 when Afghanistan Veteran Kada Benchikha Larbi decided to oppose the head of GIA. (6) The entry Global Relief Foundation, Inc., Fondation Secours Mondial, Secours Mondial de France (SEMONDE), Fondation Secours Mondial  Belgique a.s.b.l., Fondation Secours Mondial v.z.w., Stichting Wereldhulp  BelgiÃ « v.z.w., Fondation Secours Mondial  Kosova, Fondation Secours Mondial World Relief , (aka GRF or FSM); United States Federal Employer Identification Number 36-3804626; VAT Number: BE 454 419 759; addresses and offices in so far as known:  9935, South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, USA  PO Box 1406, Bridgeview, Illinois 60455, USA  49, rue du Lazaret, F-67100 Strasbourg, France  Vaatjesstraat 29, B-2580 Putte, Belgium  Rue des Bataves 69, B-1040 Etterbeek, Brussels, Belgium  PO Box 6, B-1040 Etterbeek 2, Brussels, Belgium  Mula Mustafe Besekije Street 72, Sarajevo, Bosnia-Herzegovina  Put Mladih Muslimana Street 30/A, Sarajevo, Bosnia-Herzegovina  Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo, FR Yugoslavia  Ylli Morina Road, Djakovica, Kosovo, FR Yugoslavia  Rruga e Kavajes, Building No. 3, Apartment No. 61, PO Box 2892, Tirana, Albania  House 267, Street No. 54, Sector F  11/4, Islamabad, Pakistan  Saray Cad. No. 37 B Blok, Yesilyurt Apt. 2/4, Sirinevler, Turkey under the heading Legal persons, groups and entities shall be replaced by the following: Global Relief Foundation (alias (a) GRF, (b) Fondation Secours Mondial, (c) Secours mondial de France, (d) SEMONDE), (e) Fondation Secours Mondial  Belgique a.s.b.l., (f) Fondation Secours Mondial v.z.w, (g) FSM, (h) Stichting Wereldhulp  Belgie, v.z.w., (i) Fondation Secours Mondial  Kosova, (j) Fondation Secours Mondial World Relief. Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A., (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A., (c) 49 rue du Lazaret, 67100 Strasbourg, France, (d) Vaatjesstraat 29, 2580 Putte, Belgium, (e) Rue des Bataves 69, 1040 Etterbeek (Brussels), Belgium, (f) PO Box 6, 1040 Etterbeek 2 (Brussels), Belgium, (g) Mula Mustafe Baseskije Street No. 72, Sarajevo, Bosnia and Herzegovina, (h) Put Mladih Muslimana Street 30/A, Sarajevo, Bosnia and Herzegovina, (i) Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo, (j) Ylli Morina Road, Djakovica, Kosovo, (k) Rruga e Kavajes, Building No. 3, Apartment No. 61, PO Box 2892, Tirana, Albania, (l) House 267 Street No. 54, Sector F  11/4, Islamabad, Pakistan, (m) Saray Cad. No. 37 B Blok, Yesilyurt Apt. 2/4, Sirinevler, Turkey. Other information: (a) Other Foreign Locations: Afghanistan, Azerbaijan, Bangladesh, Chechnya (Russia), China, Eritrea, Ethiopia, Georgia, India, Ingushetia (Russia), Iraq, Jordan, Kashmir, Lebanon, West Bank and Gaza, Sierra Leone, Somalia and Syria. (b) U.S. Federal Employer Identification: 36-3804626. (c) V.A.T. Number: BE 454,419,759. (d) Belgian addresses are those of Fondation Secours Mondial  Belgique a.s.b.l and Fondation Secours Mondial vzw. since 1998. (7) The entry Jamaat al-Tawhid Wa'al-Jihad (alias: (a) JTJ; (b) al-Zarqawi network; (c) al-Tawhid; (d) the Monotheism and Jihad Group) under the heading Legal persons, groups and entities shall be replaced by the following: Jamaat al-Tawhid Wa'al-Jihad (alias: (a) JTJ; (b) red al-Zarqawi; (c) al-Tawhid; (d) the Monotheism and Jihad Group; (e) Qaida of the Jihad in the Land of the Two Rivers; (f) Al-Qaida of Jihad in the Land of the Two Rivers; (g) The Organization of Jihads Base in the Country of the Two Rivers; (h) The Organization Base of Jihad/Country of the Two Rivers; (i) The Organization Base of Jihad/Mesopotamia; (j) Tanzim Qaidat Al-Jihad fi Bilad al-Rafidayn; (k) Tanzeem Qaidat al Jihad/Bilad al Raafidaini). (8) The entry Nada Management Organisation S.A. (aka Al Taqwa Management Organisation S.A.), Viale Stefano Franscini 22, CH-6900 Lugano (TI), Switzerland under the heading Legal persons, groups and entities shall be replaced by the following: Nada Management Organisation S.A. (aliasAl Taqwa Management Organisation S.A.). Address: Viale Stefano Franscini 22, CH-6900 Lugano (TI), Switzerland Other information: Liquidated and deleted from Commercial Registry. (9) The entry Tunisian Combatant Group (aka GCT or Groupe Combattant Tunisien under the heading Legal persons, groups and entities shall be replaced by the following: Tunisian Combatant Group (alias (a) GCT, (b) Groupe Combattant Tunisien, (c) Groupe Islamiste Combattant Tunisien, (d) GICT. (10) The entry WALDENBERG AG (alias: (a) Al Taqwa Trade, Property and Industry; (b) Al Taqwa Trade, Property and Industry Company Limited; (c) Al Taqwa Trade, Property and Industry Establishment; (d) Himmat Establishment). Address: (a) Asat Trust Reg., Altenbach 8, FL-9490 Vaduz, Liechtenstein; (b) Via Posero, 2, 22060 Campione d'Italia, Italy under the heading Legal persons, groups and entities shall be replaced by the following: Waldenberg AG (alias (a) Al Taqwa Trade, Property and Industry; (b) Al Taqwa Trade, Property and Industry Company Limited; (c) Al Taqwa Trade, Property and Industry Establishment; (d) Himmat Establishment). Address: (a) Asat Trust Reg., Altenbach 8, FL-9490 Vaduz, Liechtenstein; (b) Via Posero, 2, 22060 Campione d'Italia, Italy. Other information: In liquidation. (11) The entry Youssef M. Nada & Co. Gesellschaft m.b.H., Kaertner Ring 2/2/5/22, A-1010 Vienna, Austria under the heading Legal persons, groups and entities shall be replaced by the following: Youssef M. Nada & Co. Gesellschaft m.b.H. Address:Kaertner Ring 2/2/5/22, A-1010 Vienna, Austria. Other information: Company dissolved in October 2002, deleted from Company Registry as of November 2002. (12) The entry Shadi Mohamed Mustafa ABDALLA, rue de Pavie 42, 1000 Brussels, Belgium (alias (a) Emad Abdelhadie, born 27 September 1976 in Alhamza; (b) Shadi Mohammed Mustafa Abdalla, born 27 September 1976 in Irbid; (c) Shadi Abdallha, born 27 September 1976 in Irbid, Jordan; (d) Shadi Abdallah, born 27 September 1976 in Irbid; (e) Emad Abdekhadie, born 27 September 1976 in Athamse; (f) Zidan Emad Abdelhadie, born 27 September 1976 in Alhamza; (g) (Used in Belgium) Shadi Mohammed Mostafa Hasan, born 27 September 1976 in Beje, Iraq; (h) Zidan; (i) Zaidan; (j) Al Hut (English: the shark); (k) Emad Al Sitawi). Date of birth: 27 September 1976. Place of birth: Irbid, Jordan. Nationality: Jordanian of Palestinian origin. Passport No: (a) Jordanian passport No D 862 663, issued in Irgid, Jordan, on 10 August 1993; (b) Jordanian passport No H 641 183, issued in Irgid, Jordan, on 17 April 2002; (c) German International travel document No 0770479, issued in Dortmund, Germany on 16 February 1998. Other information: (a) Name of father: Mohamed Abdalla; (b) Name of mother: Jawaher Abdalla, nÃ ©e Almadaneie; (c) Currently in detention awaiting trial. under the heading Natural persons shall be replaced by the following: Shadi Mohamed Mustafa Abdalla (alias (a) Emad Abdelhadie, born 27.9.1976 in Alhamza; (b) Shadi Mohammed Mustafa Abdalla, born 27.9. 1976 in Irbid; (c) Shadi Abdallha, born 27.9. 1976 in Irbid, Jordan; (d) Shadi Abdallah, born 27.9. 1976 in Irbid; (e) Emad Abdekhadie, born 27.9.1976 in Athamse; (f) Zidan Emad Abdelhadie, born 27.9.1976 in Alhamza; (g) (Used in Belgium) Shadi Mohammed Mostafa Hasan, born 27.9.1976 in Beje, Iraq; (h) Zidan; (i) Zaidan; (j) Al Hut (English: the shark); (k) Emad Al Sitawi). Address: rue de Pavie 42, 1000 Brussels, Belgium. Date of birth: 27.9.1976. Place of birth: Irbid, Jordan. Nationality: Jordanian of Palestinian origin. Passport No: (a) Jordanian passport No D 862 663, issued in Irgid, Jordan, on 10.8. 1993; (b) Jordanian passport No H 641 183, issued in Irgid, Jordan, on 17.4.2002; (c) German International travel document No 0770479, issued in Dortmund, Germany on 16.2.1998. Other information: (a) Name of father: Mohamed Abdalla; (b) Name of mother: Jawaher Abdalla, nÃ ©e Almadaneie; (c) Convicted and imprisoned in Germany. (13) The entry Abd Al Hafiz Abd Al Wahab (alias (a) Ferdjani Mouloud, (b) Mourad, (c) Rabah Di Roma). Date of birth: 7 September 1967. Place of birth: Algiers, Algeria. Domicile:Via Lungotevere Dante  Rome, Italy under the heading Natural persons shall be replaced by the following: Abd Al Wahab Abd Al Hafiz (alias (a) Ferdjani Mouloud, (b) Mourad, (c) Rabah Di Roma). Address: Via Lungotevere Dante  Rome, Italy. Date of birth: 7.9. 1967. Place of birth: Algiers, Algeria. (14) The entry Kifane Abderrahmane. Date of birth: 7 March 1963. Place of birth: Casablanca, Morocco. Residence: via S. Biagio, 32 or 35  Sant'Anastasia (NA), Italy under the heading Natural persons shall be replaced by the following: Abderrahmane Kifane. Address: via S. Biagio, 32 or 35  Sant'Anastasia (NA), Italy. Date of birth: 7.3.1963. Place of birth: Casablanca, Morocco. (15) The entry Abdullah Ahmed Abdullah (aka Abu Mariam; aka Al-Masri, Abu Mohamed; aka Saleh), Afghanistan; born 1963, Egypt; citizen Egypt under the heading Natural persons shall be replaced by the following: Abdullah Ahmed Abdullah El Alfi (alias (a) Abu Mariam, (b) Al-Masri, Abu Mohamed, (c) Saleh). Date of birth: 6.6.1963. Place of birth: Gharbia, Egypt. Nationality: Egyptian. (16) The entry Abdurrahman, Mohamad Iqbal (alias Abu Jibril ; Rahman, Mohamad Iqbal; A Rahman, Mohamad Iqbal; Abu Jibril Abdurrahman; Fikiruddin Muqti; Fihiruddin Muqti); nationality: Indonesian; place of birth: Tirpas-Selong Village, East Lombok, Indonesia under the heading Natural persons shall be replaced by the following: Mohamad Iqbal Abdurrahman (alias (a) Rahman, Mohamad Iqbal; (b) A Rahman, Mohamad Iqbal; (c) Abu Jibril Abdurrahman; (d) Fikiruddin Muqti; (e) Fihiruddin Muqti, (f) Abu Jibril). Date of birth: 17.8.1958. Place of birth: Tirpas-Selong Village, East Lombok, Indonesia. Nationality: Indonesian Other information: in December 2003 he was reportedly detained in Malaysia. (17) The entry Shaykh Sai'id (aka Mustafa Muhammad Ahmad); born in Egypt under the heading Natural persons shall be replaced by the following: Mustapha Ahmed Mohamed Osman Abu El Yazeed (alias (a) Mustapha Mohamed Ahmed, (b) Shaykh Saiid). Date of birth: 27.2.1955. Place of birth: El Sharkiya, Egypt. (18) The entry AL-FAWAZ, Khalid (a.k.a. AL-FAUWAZ, Khaled; AL-FAUWAZ, Khaled A.; AL-FAWWAZ, Khalid; AL FAWWAZ, Khalik; AL-FAWWAZ, Khaled; AL FAWWAZ, Khaled); date of birth: 25 August 1962; 55 Hawarden Hill, Brooke Road, London NW2 7BR, United Kingdom. under the heading Natural persons shall be replaced by the following: Khalid Al-Fawaz (alias (a) Al-Fauwaz, Khaled; (b) Al-Fauwaz, Khaled A.; (c) Al-Fawwaz, Khalid, (d) Al Fawwaz, Khalik; (e) Al-Fawwaz, Khaled; (f) Al Fawwaz, Khaled. Address: 55 Hawarden Hill, Brooke Road, London NW2 7BR, United Kingdom. Date of birth: 25.8.1962. (19) The entry Fathur Rohman AL-GHOZHI (alias (a) Al Ghozi, Fathur Rohman, (b) Al Ghozi, Fathur Rahman, (c) Al-Gozi, Fathur Rohman, (d) Al-Gozi, Fathur Rahman, (e) Alghozi, Fathur Rohman, (f) Alghozi, Fathur Rahman, (g) Al-Gozhi, Fathur Rohman, (h) Al-Gozhi, Fathur Rahman, (i) Randy Alih, (j) Randy Ali, (k) Alih Randy, (l) Randy Adam Alih, (m) Sammy Sali Jamil, (n) Sammy Salih Jamil, (o) Rony Azad, (p) Rony Azad Bin Ahad, (q) Rony Azad Bin Ahmad, (r) Rony Azad Bin Amad, (s) Edris Anwar Rodin, (t) Abu Saad, (u) Abu Sa'ad, (v) Freedom Fighter); date of birth: 17 February 1971; place of birth: Madiun, East Java, Indonesia; nationality: Indonesian; passport No: Philippines GG 672613 under the heading Natural persons shall be replaced by the following: Fathur Rohman Al-Ghozhi (alias (a) Al Ghozi, Fathur Rohman, (b) Al Ghozi, Fathur Rahman, (c) Al-Gozi, Fathur Rohman, (d) Al-Gozi, Fathur Rahman, (e) Alghozi, Fathur Rohman, (f) Alghozi, Fathur Rahman, (g) Al-Gozhi, Fathur Rohman, (h) Al-Gozhi, Fathur Rahman, (i) Randy Alih, (j) Randy Ali, (k) Alih Randy, (l) Randy Adam Alih, (m) Sammy Sali Jamil, (n) Sammy Salih Jamil, (o) Rony Azad, (p) Rony Azad Bin Ahad, (q) Rony Azad Bin Ahmad, (r) Rony Azad Bin Amad, (s) Edris Anwar Rodin, (t) Abu Saad, (u) Abu Sa'ad, (v) Freedom Fighter). Date of birth: 17.2. 1971. Place of birth: Madiun, East Java, Indonesia. Nationality: Indonesian. Passport No: Philippines GG 672613. Other information: Reportedly killed in October 2003 in the Philippines. (20) The entry El Heit Ali (alias (a) Kamel Mohamed, (b) Ali Di Roma). Date of birth: (a) 20 March 1970, (b) 30 January 1971. Place of birth: Rouba, Algeria. Residence: via D. Fringuello, 20  Rome, Italy. Domicile: Milan, Italy under the heading Natural persons shall be replaced by the following: Ali El Heit (alias (a) Kamel Mohamed, (b) Ali Di Roma). Address: (a) via D. Fringuello, 20  Rome, Italy, (b) Milan, Italy (domicile). Date of birth: (a) 20.3. 1970, (b) 30.1.1971. Place of birth: Rouba, Algeria. (21) The entry Jim'ale, Ahmed Nur Ali (aka Jimale, Ahmed Ali) (aka Jim'ale, Ahmad Nur Ali) (aka Jumale, Ahmed Nur) (aka Jumali, Ahmed Ali), PO Box 3312, Dubai, UAE; Mogadishu, Somalia under the heading Natural persons shall be replaced by the following: Ali Ahmed Nur Jim'ale (alias (a) Jimale, Ahmed Ali; (b) Jim'ale, Ahmad Nur Ali; (c) Jumale, Ahmed Nur; (d) Jumali, Ahmed Ali). Address: PO Box 3312, Dubai, UAE. Nationality: Somali. Other information: profession: accountant, Mogadishu, Somalia (22) The entry Ahmad Sa'id Al-Kadr; date of birth: 1 March 1948; place of birth: Cairo, Egypt; nationality: Canadian and thought to be an Egyptian national under the heading Natural persons shall be replaced by the following: Ahmed Said Zaki Khedr (alias (a) Ahmed Said Al Kader, (b) Al-Kanadi, Abu Abd Al-Rahman). Date of birth: 1.3.1948. Place of birth: Cairo, Egypt. Nationality: Canadian. (23) The entry Tariq Anwar Al-Sayyid Ahmad (aka Hamdi Ahmad Farag, Amr al-Fatih Fathi); born 15.3.1963, Alexandria, Egypt under the heading Natural persons shall be replaced by the following: Tariq Anwar El-Sayed Ahmed (alias (a) Hamdi Ahmad Farag, (b) Amr al-Fatih Fathi). Date of birth: 15.3.1963. Place of birth: Alexandria, Egypt. (24) The entry Mehrez AMDOUNI (alias (a) Fabio FUSCO, (b) Mohamed HASSAN, (c) Thale ABU). Place of birth: Tunis (Tunisia). Date of birth: 18 December 1969 under the heading Natural persons shall be replaced by the following: Mehrez Amdouni (alias (a) Fabio Fusco, (b) Mohamed Hassan, (c) Abu Thale). Address: no fixed address in Italy. Place of birth: Asima-Tunis (Tunisia). Date of birth: 18.12.1969. Nationality: Bosnia and Herzegovina. Passport No: 0801888. Other information: reported arrested in Turkey and deported to Italy. (25) The entries Muhammad Atif (aka Subhi Abu Sitta, Abu Hafs Al Masri, Sheik Taysir Abdullah, Mohamed Atef, Abu Hafs Al Masri el Khabir, Taysir); born 1956, Alexandria, Egypt; alt. date of birth 1951 and Muhammad 'Atif (aka Abu Hafs); born (probably) 1944, Egypt; thought to be an Egyptian national; senior lieutenant to Usama Bin Laden under the heading Natural persons shall be replaced by the following: Sobdi Abd Al Aziz Mohamed El Gohary Abu Sinna (alias (a) Mohamed Atef, (b) Sheik Taysir Abdullah, (c) Abu Hafs Al Masri, (d) Abu Hafs Al Masri El Khabir, (e) Taysir). Date of birth: 17.1.1958. Place of birth: El Behira, Egypt. Nationality: Thought to be an Egyptian national. Other information: Senior lieutenant to Usama Bin Laden. (26) The entry Muhsin Musa Matwalli Atwah (aka Abdel Rahman; aka Abdul Rahman; aka Al-Muhajir, Abdul Rahman; aka Al-Namer, Mohammed K.A.), Afghanistan; born 19.6.1964, Egypt; citizen Egypt under the heading Natural persons shall be replaced by the following: Muhsin Moussa Matwalli Atwah Dewedar (alias (a) Al-Muhajir, Abdul Rahman; (b) Al-Namer, Mohammed K.A.; (c) Abdel Rahman; (d) Abdul Rahman) Date of birth: 19.6.1964. Place of birth: Dakahliya, Egypt. Nationality: Egyptian. Other information: Afghanistan; (27) The entry Bahaji, Said, formerly resident at Bunatwiete 23, D-21073 Hamburg, Germany; date of birth 15 July 1975; place of birth: HaselÃ ¼nne (Lower Saxony), Germany; provisional German passport No 28 642 163 issued by the City of Hamburg; under the heading Natural persons shall be replaced by the following: Said Bahahji. Address: formerly resident at Bunatwiete 23, D-21073 Hamburg, Germany. Date of birth: 15.7.1975. Place of birth: HaselÃ ¼nne (Lower Saxony), Germany. Nationality: (a) German, (b) Moroccan. Provisional German passport No 28 642 163 issued by the City of Hamburg. National identification No BPA Nr. 1336597587. (28) The entry Aoudi Mohamed ben Belgacem BEN ABDALLAH (alias Aouadi, Mohamed Ben Belkacem), (a) Via A. Masina n. 7, Milan, Italy, (b) Via Dopini n. 3, Gallarati, Italy; date of birth 12 November 1974, place of birth: Tunis, Tunisia; nationality: Tunisian; passport No L 191609 issued on 28 February 1996; national identification No: 04643632 delivered on 18 June 1999; Codice Fiscale: DAOMMD74T11Z352Z. Other information: his mother's name is Bent Ahmed Ourida under the heading Natural persons shall be replaced by the following: Aoudi Mohamed ben Belgacem Ben Abdallah (alias Aouadi, Mohamed Ben Belkacem). Address: (a) Via A. Masina n. 7, Milan, Italy, (b) Via Dopini n. 3, Gallarati, Italy. Date of birth: 12.11.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No L 191609 issued on 28 February 1996. National identification No: 04643632 delivered on 18 June 1999. Codice Fiscale: DAOMMD74T11Z352Z. Other information: (a) his mother's name is Bent Ahmed Ourida, (b) sentenced for three and a half years in Italy on 11.12.2002. (29) The entry Haddad Fethi Ben Assen. Date of birth: (a) 28 March 1963, (b) 28 June 1963. Place of birth: Tataouene, Tunisia. Residence: Via Fulvio Testi, 184  Cinisello Balsamo (MI), Italy .Domicile: Via Porte Giove, 1  Mortara (PV), Italy. Fiscal code: HDDFTH63H28Z352V under the heading Natural persons shall be replaced by the following: Fethi Ben Hassen Haddad. Date of birth: (a) 28.3.1963, (b) 28.6.1963. Place of birth: Tataouene, Tunisia. Address: (a) Via Fulvio Testi, 184  Cinisello Balsamo (MI), Italy, (b) Via Porte Giove, 1  Mortara (PV), Italy (domicile). Fiscal code: HDDFTH63H28Z352V (30) The entry BEN HENI, Lased; date of birth 5 February 1969; place of birth Libya under the heading Natural persons shall be replaced by the following: Lased Ben Heni. Date of birth: 5.2.1969. Place of birth Libya. Other information: Convicted in Italy on 11.12.2002 (six year sentence). (31) The entry Ayadi Shafiq Ben Mohamed BEN MOHAMED (alias (a) Bin Muhammad, Ayadi Chafiq, (b) Ayadi Chafik, Ben Muhammad, (c) Aiadi, Ben Muhammad, (d) Aiady, Ben Muhammad, (e) Ayadi Shafig Ben Mohamed, (f) Ben Mohamed, Ayadi Chafig, (g) Abou El Baraa), (a) Helene Meyer Ring 10-1415-80809, Munich, Germany, (b) 129 Park Road, NW8, London, England, (c) 28 ChaussÃ ©e De Lille, Mouscron, Belgium. Date of birth: 21 March 1963. Place of birth: Sfax, Tunisia. Nationality: (a) Tunisian, (b) Bosnian. Passport No: E 423362 delivered in Islamabad on 15 May 1988. National identification No: 1292931. Other information: his mother's name is Medina Abid; he is actually in Ireland under the heading Natural persons shall be replaced by the following: Ayadi Shafiq Ben Mohamed (alias (a) Bin Muhammad, Ayadi Chafiq, (b) Ayadi Chafik, Ben Muhammad, (c) Aiadi, Ben Muhammad, (d) Aiady, Ben Muhammad, (e) Ayadi Shafig Ben Mohamed, (f) Ben Mohamed, Ayadi Chafig, (g) Abou El Baraa). Address: (a) Helene Meyer Ring 10-1415-80809, Munich, Germany, (b) 129 Park Road, NW8, London, England, (c) 28 ChaussÃ ©e De Lille, Mouscron, Belgium, (d) Street of Provare 20, Sarajevo, Bosnia and Herzegovina (last registered address in Bosnia and Herzegovina). Date of birth: (a) 21.3.1963, (b) 21.1.1963. Place of birth: Sfax, Tunisia. Nationality: (a) Tunisian, (b) Bosnian. Passport No: (a) E 423362 delivered in Islamabad on 15.5. 1988, (b) Bosnian passport No 0841438 issued on 30.12.1998 expired on 30.12.2003. National identification No: 1292931. Other information: (a) address in Belgium is a PO box, (b) his fathers name is Mohamed, mother's name is Medina Abid; (c) reportedly living in Dublin, Ireland. (32) The entry Bouchoucha Mokhtar Ben Mohamed BEN MOKHTAR (alias Bushusha, Mokhtar), Via Milano n. 38, Spinadesco (CR), Italy; ; date of birth: 13 October 1969; place of birth: Tunis, Tunisia; nationality: Tunisian; passport No: K/ 754050 delivered on 26 May 1999; national identification No: 04756904 delivered on 14 September 1987; Codice Fiscale: BCHMHT69R13Z352T. Other information: his mother's name is Bannour Hedia under the heading Natural persons shall be replaced by the following: Bouchoucha Mokhtar Ben Mohamed Ben Mokhtar (alias Bushusha, Mokhtar). Address: Via Milano n. 38, Spinadesco (CR), Italy. Date of birth: 13.10.1969. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: K/ 754050 delivered on 26.5.1999. National identification No: 04756904 delivered on 14.9.1987. Codice Fiscale: BCHMHT69R13Z352T. Other information: (a) his mother's name is Bannour Hedia, (b) convicted in Italy (three and half year sentence). (33) The entry Essid Sami Ben Khemais BEN SALAH (alias (a) Omar El Mouhajer (b) Saber),Via Dubini n. 3, Gallarate (VA), Italy; date of birth: 10 February 1968; place of birth: Menzel Jemil Bizerte, Tunisia; nationality: Tunisian; passport No: K/ 929139 delivered on 14 February 1995; national identification No: 00319547 delivered on 8 December 1994; Codice Fiscale: SSDSBN68B10Z352F. Other information: his mother's name Saidani Beya under the heading Natural persons shall be replaced by the following: Essid Sami Ben Khemais Ben Salah (alias (a) Omar El Mouhajer, (b) Saber). Address: Via Dubini n. 3, Gallarate (VA), Italy. Date of birth: (a) 2.10.1968, (b) 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No: K/ 929139 delivered on 14.12.1995; national identification No: 00319547 delivered on 8.12.1994; Codice Fiscale: SSDSBN68B10Z352F. Other information: (a) his mother's name is Saidani Beya, (b) he was detained in Italy. (34) The entry Binalshibh, Ramzi Mohamed Abdullah (aka Omar, Ramzi Mohamed Abdellah; aka Binalsheidah, Ramzi Mohamed Abdullah; aka Bin al Shibh, Ramzi); date of birth 1 May 1972 or 16 September 1973; place of birth: Hadramawt, Yemen or Khartoum, Sudan; citizenship: Sudan or Yemen; passport of Yemen No 00 085 243 issued on 12 November 1997 in Sanaa, Yemen under the heading Natural persons shall be replaced by the following: Ramzi Mohamed Abdullah Binalshibh (alias (a) Binalsheidah, Ramzi Mohamed Abdullah, (b) Bin al Shibh, Ramzi, (c) Omar, Ramzi Mohamed Abdellah). Date of birth: 1.5.1972 or 16.9.1973. Place of birth: (a) Hadramawt, Yemen, (b) Khartoum, Sudan. Nationality: (a) Sudan, (b) Yemen. Passport of Yemen No 00 085 243 issued on 12.11.1997 in Sanaa, Yemen. (35) The entry Mamoun DARKAZANLI (alias (a) Abu Ilyas (b) Abu Ilyas Al Suri (c) Abu Luz), Uhlenhorster Weg 34, Hamburg, 22085 Germany; date of birth: 4 August 1958; place of birth: Damascus, Syria; nationality: Syrian and German; passport No: 1310636262 (Germany), expires on 29 October 2005; national identification No: German identity card No 1312072688, expires on 20 August 2011 under the heading Natural persons shall be replaced by the following: Mamoun Darkazanli (alias (a) Abu Ilyas, (b) Abu Ilyas Al Suri, (c) Abu Luz). Address: Uhlenhorster Weg 34, Hamburg, 22085 Germany. Date of birth: 4.8.1958. Place of birth: Damascus, Syria. Nationality: (a) Syrian, (b) German. Passport No: 1310636262 (Germany), expires on 29.10.2005. National identification No: German identity card No 1312072688, expires on 29.10.2005. (36) The entry Lionel DUMONT (alias (a) Jacques BROUGERE, (b) BILAL, (c) HAMZA). Address: no fixed address in Italy. Place of birth: Roubaix (France). Date of birth: (a) 21.1.1971, (b) 29.1.1975 under the heading Natural persons shall be replaced by the following: Lionel Dumont (alias (a) Jacques Brougere, (b) Abu Hamza (c) Di Karlo Antonio (d) Merlin Oliver Christian Rene (e) Arfauni Imad Ben Yousset Hamza (f) Imam Ben Yussuf Arfaj, (g) Bilal, (h) Hamza). Address: no fixed address in Italy. Place of birth: Roubaix (France). Date of birth: (a) 21.1.1971, (b) 29.1.1975. Other information: International arrest warrant issued for him by Interpol. Arrested in Germany on 13.12.2003, extradited to France on 18.5.2004. As of October 2004 he is in detention. (37) The entry Agus DWIKARNA; date of birth: 11 August 1964; place of birth: Makassar, South Sulawesi, Indonesia; nationality: Indonesian under the heading Natural persons shall be replaced by the following: Agus Dwikarna. Date of birth: 11 August 1964. Place of birth: Makassar, South Sulawesi, Indonesia. Nationality: Indonesian. Other information: arrested on 13.3.2002, sentenced 12.7.2002 in the Philippines. (38) The entry El Motassadeq, Mounir, GÃ ¶schenstraÃ e 13, D-21073 Hamburg, Germany; date of birth 3 April 1974; place of birth: Marrakesh, Morocco; citizenship: Morocco; Moroccan passport No H 236 483 issued on 24 October 2000 by the Embassy of Morocco in Berlin, Germany under the heading Natural persons shall be replaced by the following: Mounir El Motassadeq. Address: GÃ ¶schenstraÃ e 13, D-21073 Hamburg, Germany. Date of birth: 3.4.1974. Place of birth: Marrakesh, Morocco. Nationality: Moroccan. Moroccan passport No H 236 483. (39) The entry ES SAYED, Abdelkader Mahmoud (a.k.a. ES SAYED, Kader); date of birth 26 December 1962; place of birth Egypt; address: Via del Fosso di Centocelle No 66, Rome, Italy; Italian Fiscal Code: SSYBLK62T26Z336L under the heading Natural persons shall be replaced by the following: Abd El Kader Mahmoud Mohamed El Sayed (alias Es Sayed, Kader). Address: Via del Fosso di Centocelle No 66, Rome, Italy. Date of birth 26.12.1962. Place of birth: Egypt. Italian Fiscal Code: SSYBLK62T26Z336L (40) The entry Essabar, Zakarya (aka Essabar, Zakariya), Dortmunder Strasse 38, D-22419 Hamburg, Germany; date of birth 13 April 1977; place of birth: Essaouira, Morocco; citizenship: Morocco; passport No M 271 351 issued on 24 October 2000 by the Embassy of Morocco in Berlin, Germany under the heading Natural persons shall be replaced by the following: Zakarya Essabar. Address: Dortmunder Strasse 38, D-22419 Hamburg, Germany. Date of birth: 13.4.1977. Place of birth: Essaouira, Morocco. Nationality: Moroccan. Passport No M 271 351 issued on 24.10.2000 by the Embassy of Morocco in Berlin, Germany. Other information: last registered as resident at this address. (41) The entry Aider Farid (alias Achour Ali). Date of birth: 12 October 1964. Place of birth: Algiers, Algeria. Residence: Via Milanese, 5  20099 Sesto San Giovanni (MI), Italy. Fiscal code: DRAFRD64R12Z301C under the heading Natural persons shall be replaced by the following: Farid Aider (alias Achour Ali). Address: Via Milanese, 5  20099 Sesto San Giovanni (MI), Italy. Date of birth: 12.10.1964. Place of birth: Algiers, Algeria. Fiscal code: DRAFRD64R12Z301C. (42) The entry Muhammad Salah (aka Nasr Fahmi Nasr Hasanayn) under the heading Natural persons shall be replaced by the following: Nasr Fahmi Nasr Hasannein (alias (a) Muhammad Salah, (b) Naser Fahmi Naser Hussein). Date of birth: 30.10.1962. Place of birth: Cairo, Egypt. (43) The entry Ali Ghaleb HIMMAT, Via Posero 2, CH-6911 Campione D'Italia, Italy; date of birth: 16 June 1938; place of birth: Damascus, Syria; nationality: Swiss under the heading Natural persons shall be replaced by the following: Ali Ghaleb Himmat. Address: (a) Via Posero 2, CH-6911 Campione D'Italia, Italy, (b) other location in Italy, (c) Syria. Date of birth: 16.6.1938. Place of birth: Damascus, Syria. Nationality: Italian since 1990. (44) The entry Armand Albert Friedrich HUBER (alias Huber, Ahmed), Rossimattstrasse 33, 3074 Muri b. Bern, Switzerland; date of birth 1927; nationality: Swiss under the heading Natural persons shall be replaced by the following: Armand Albert Friedrich Huber (alias Huber, Ahmed). Address: Rossimattstrasse 33, 3074 Muri b. Bern, Switzerland. Date of birth: 1927. Nationality: Swiss. Other information: no Swiss passport has been issued under this name. (45) The entry Nasreddin Ahmed IDRIS (alias (a) Nasreddin, Ahmad I. (b) Nasreddin, Hadj Ahmed (c) Nasreddine, Ahmed Idriss (d)Ahmed Idris Nasreddin), (a) Corso Sempione 69, 20149 Milan, Italy, (b) Piazzale Biancamano, Milan, Italy, (c) Rue De Cap Spartel, Tangiers, Morocco, (d) No 10, Rmilat, Villa Nasreddin in Tangiers, Morocco; date of birth: 22 November 1929; place of birth: Adi Ugri, Ethiopia (now Eritrea); nationality: Italian; national identification No: Italian Identity Card No AG 2028062 (Expiry date 7 September 2005); Foreign ID card No: K 5249; Italian Fiscal Code: NSRDRS29S22Z315Y. Other information: In 1994, Mr. Nasreddin left his residence in 1 via delle Scuole, 6900 Lugano, Switzerland and moved to Morocco under the heading Natural persons shall be replaced by the following: Idris Ahmed Nasreddin (alias (a) Nasreddin, Ahmad I.; (b) Nasreddin, Hadj Ahmed; (c) Nasreddine, Ahmed Idriss; (d) Ahmed Idris Nasreddin). Address: (a) Corso Sempione 69, 20149 Milan, Italy, (b) Piazzale Biancamano, Milan, Italy, (c) Rue De Cap Spartel, Tangiers, Morocco, (d) No 10, Rmilat, Villa Nasreddin in Tangiers, Morocco. Date of birth: 22.11.1929. Place of birth: Adi Ugri, Ethiopia (now Eritrea). Nationality: Italian. National identification No: Italian Identity Card No AG 2028062 (Expiry date 7.9.2005); Foreign ID card No: K 5249. Italian Fiscal Code: NSRDRS29S22Z315Y. Other information: In 1994, Mr. Nasreddin left his residence in 1 via delle Scuole, 6900 Lugano, Switzerland and moved to Morocco (46) The entry Khalil JARRAYA (alias (a) Khalil YARRAYA, (b) Aziz Ben Narvan ABDEL', (c) AMRO, (d) OMAR, (e) AMROU, (f) AMR) Via Bellaria 10, Bologna, Italy or Via Lazio 3, Bologna, Italy. Place of birth: Sfax (Tunisia). Date of birth: 8 February 1969. He has also been identified as Ben Narvan Abdel Aziz, born in Sereka (ex-Yugoslavia) on 15 August 1970 under the heading Natural persons shall be replaced by the following: Khalil Jarraya (alias (a) Khalil Yarraya, (b) Ben Narvan Abdel Aziz, (c) Amro, (d) Omar, (e) Amrou, (f) Amr). Address: (a) Via Bellaria 10, Bologna, Italy, (b) Via Lazio 3, Bologna, Italy, (c) Dr Fetah Becirbegovic St. 1, Sarajevo, Bosnia and Herzegovina. Date of birth: 8.2.1969. Place of birth: Sfax (Tunisia). He has also been identified as Ben Narvan Abdel Aziz, born in Sereka (ex-Yugoslavia) on 15.8.1970. (47) The entry Samir Kishk, date of birth: 14 May 1955; place of birth: Gharbia, Egypt under the heading Natural persons shall be replaced by the following: Samir Abd El Latif El Sayed Kishk. Date of birth: 14.5.1955. Place of birth: Gharbia, Egypt. (48) The entry Bendebka l'Hadi (alias (a) Abd Al Hadi, (b) Hadi). Date of birth: 17 November 1963. Place of birth: Algiers, Algeria. Residence: Via Garibaldi, 70  San Zenone al Po (PV), Italy. Domicile: Via Manzoni, 33  Cinisello Balsamo (MI), Italy under the heading Natural persons shall be replaced by the following: L'Hadi Bendebka (alias (a) Abd Al Hadi, (b) Hadi). Address: (a) Via Garibaldi, 70  San Zenone al Po (PV), Italy, (b) Via Manzoni, 33  Cinisello Balsamo (MI), Italy (Domicile). Date of birth: 17.11.1963. Place of birth: Algiers, Algeria. Other information: address at (a) used as of 17.12.2001. (49) The entry Tarek Ben Habib Maaroufi, date of birth: 23 November 1965; place of birth: Ghardimaou, Tunisia under the heading Natural persons shall be replaced by the following: Tarek Ben Habib Maaroufi (alias Abu Ismail). Address: Gaucheret 193, 1030 Schaerbeek (Brussels), Belgium. Date of birth: 23.11.1965. Place of birth: Ghardimaou, Tunisia. Nationality: Belgian (since 8.11.1993). (50) The entry Abdullkadir, Hussein Mahamud, Florence, Italy under the heading Natural persons shall be replaced by the following: Abdullkadir Hussein Mahamud (alias Abdulkadir Hussein Mahamud). Date of birth: (a) 12.10.1966, (b) 11.11.1966. Place of birth: Somalia. Other information: Florence, Italy. (51) The entry Mansour MOHAMED (alias Al-Mansour, Dr. Mohamed), Obere Heslibachstrasse 20, 8700 Kuesnacht, ZH (Zurich), Switzerland; date of birth: 30 August 1928; place of birth: (a) Egypt (b) United Arab Emirates; nationality: Swiss under the heading Natural persons shall be replaced by the following: Mohamed Mansour (alias Al-Mansour, Dr. Mohamed). Address: Obere Heslibachstrasse 20, 8700 Kuesnacht, ZH (Zurich), Switzerland; Date of birth: 30.8.1928. Place of birth: (a) Egypt (b) United Arab Emirates. Nationality: Swiss. Other information: (a) Zurich, Switzerland, (b) No Swiss passport issued to that name. (52) The entry Mostafa Kamel MOSTAFA (alias (a) Mustafa Kamel MUSTAFA, (b) Adam Ramsey Eaman, (c) Abu Hamza Al-Masri, (d) Al-Masri, Abu Hamza, (e) Al-Misri, Abu Hamza), 9 Alboume Road, Shepherds Bush, London W12 OLW, United Kingdom; 8 Adie Road, Hammersmith, London W6 OPW, United Kingdom. Date of birth: 15 April 1958 under the heading Natural persons shall be replaced by the following: Mostafa Kamel Mostafa Ibrahim (alias (a) Mustafa Kamel Mustafa, (b) Adam Ramsey Eaman, (c) Kamel Mustapha Mustapha, (d) Mustapha Kamel Mustapha, (e) Abu Hamza, (f) Abu Hamza Al-Masri, (g) Al-Masri, Abu Hamza, (h) Al-Misri, Abu Hamza). Address: (a) 9 Albourne Road, Shepherds Bush, London W12 OLW, United Kingdom; (b) 8 Adie Road, Hammersmith, London W6 OPW, United Kingdom. Date of birth: 15.4.1958. Place of birth: Alexandria, Egypt. Other information: under investigation in the United Kingdom. (53) The entry Abbes Moustafa. Date of birth: 5 February 1962. Place of birth: Osniers, Algeria. Domicile: Via Padova, 82  Milan, Italy under the heading Natural persons shall be replaced by the following: Moustafa Abbes. Address: Via Padova, 82  Milan, Italy (domicile). Date of birth: 5.2.1962. Place of birth: Osniers, Algeria. (54) The entry Nada Youssef MUSTAFA (alias (a) Nada, Youssef, (b) Nada, Youssef M.), (a) via Arogno 32, 6911 Campione d'Italia, Italy (b) Via per Arogno 32, CH-6911 Campione d'Italia, Italy (c) Via Riasc 4, CH-6911 Campione d'Italia I, Italy; date of birth: (a) 17 May 1931 (b) 17 May 1937; place of birth: Alexandria, Egypt; national identification No: Italian Identity Card No AE 1111288 (Expiry date 21 March 2005) under the heading Natural persons shall be replaced by the following: Youssef Mustapha Nada Ebada (alias (a) Nada, Youssef; (b) Nada, Youssef M.; (c) Youssef Mustapha Nada). Address: (a) via Arogno 32, 6911 Campione d'Italia, Italy, (b) Via per Arogno 32, CH-6911 Campione d'Italia, Italy, (c) Via Riasc 4, CH-6911 Campione d'Italia I, Italy. Date of birth: 17.5. 1931. Place of birth: Alexandria, Egypt. National identification No: Italian Identity Card No AE 1111288 (Expiry date 21.3. 2005). (55) The entry Abdelghani MZOUDI (alias (a) Abdelghani MAZWATI, (b) Abdelghani MAZUTI). Place of birth: Marrakesh (Morocco). Date of birth: 6 December 1972. Nationality: Moroccan. Passport No: (a) Moroccan passport No F 879567, issued 29 April 1992 in Marrakesh, Morocco, valid until 28 April 1997, renewed until 28 February 2002; (b) Moroccan passport No M271392, issued 4 December 2000 by the Moroccan Consulate in Berlin, Germany. National identification No: Moroccan personal ID No E 427689, issued 20 March 2001 by the Moroccan Consulate General in DÃ ¼sseldorf, Germany. Additional information: remanded in custody in Germany (June 2003) under the heading Natural persons shall be replaced by the following: Abdelghani Mzoudi (alias (a) Abdelghani Mazwati, (b) Abdelghani Mazuti). Address: op de Wisch 15, 21149 Hamburg, Germany. Date of birth: 6.12.1972. Place of birth: Marrakesh (Morocco). Nationality: Moroccan. Passport No: (a) Moroccan passport No F 879567, issued 29.4.1992 in Marrakesh, Morocco, valid until 28.4. 1997, renewed until 28.2. 2002; (b) Moroccan passport No M271392, issued 4.12. 2000 by the Moroccan Embassy in Berlin, Germany. National identification No: Moroccan personal ID No E 427689, issued 20 March 2001 by the Moroccan Consulate General in DÃ ¼sseldorf, Germany. Additional information: (a) remanded in custody in Germany (June 2003), (b) last registered at this address. (56) The entry Othman Deramchi (alias Abou Youssef). Date of birth: 7 June 1954. Place of birth: Tighennif, Algeria. Residence: Via Milanese, 5  Sesto San Giovanni, Italy. Domicile: Piazza Trieste, 11  Mortara, Italy. Fiscal code: DRMTMN54H07Z301T under the heading Natural persons shall be replaced by the following: Othman Deramchi (alias Abou Youssef). Address: (a) Via Milanese, 5  Sesto San Giovanni, Italy, (b) Piazza Trieste, 11  Mortara, Italy (domicile). Date of birth: 7.6.1954. Place of birth: Tighennif, Algeria. Fiscal code: DRMTMN54H07Z301T. (57) The entry Safi, Rahmatullah, General (Taliban representative in Europe) under the heading Natural persons shall be replaced by the following: Rahmatullah Safi. Title: General. Date of birth: (a) Circa 1948, (b) 21.3.1913. Place of birth: Tagaab district, Kapisa province, Afghanistan. Other information: Taliban representative in Europe. (58) The entry Nedal SALEH (alias HITEM), Via Milano 105, Casal di Principe (Caserta), Italy or Via di Saliceto 51/9, Bologna, Italy. Place of birth: Taiz (Yemen). Date of birth: 1 March 1970 under the heading Natural persons shall be replaced by the following: Nedal Mahmoud Saleh (alias (a) Nedal Mahmoud N. Saleh, (b) Hitem). Address: (a) Via Milano 105, Casal di Principe (Caserta), Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Place of birth: Taiz (Yemen). Date of birth: 1 March 1970. Other information: arrested in Italy on 19.8.2003. (59) The entry Sayadi, Nabil Abdul Salam (alias Abu Zeinab); date of birth: 1.1.1966 in El Hadid, Tripoli, Lebanon; nationality: Belgian since 18.9.2001; spouse of Patricia Vinck; married on 29.5.1992 in Peschawar, Pakistan under the heading Natural persons shall be replaced by the following: Nabil Abdul Salam Sayadi (alias Abu Zeinab). Address: Vaatjesstraat 29, 2580 Putte, Belgium. Date of birth: 1.1.1966. Place of birth: El Hadid, Tripoli, Lebanon. Nationality: Belgian since 18.9.2001. Other information: spouse of Patricia Vinck; married on 29.5.1992 in Peschawar, Pakistan. (60) The entry Thirwat Salah Shihata (aka Tarwat Salah Abdallah, Salah Shihata Thirwat, Shahata Thirwat); born 29.6.1960, Egypt under the heading Natural persons shall be replaced by the following: Tharwat Salah Shihata Ali (alias (a) Tarwat Salah Abdallah, (b) Salah Shihata Thirwat, (c) Shahata Thirwat). Date of birth: 29.6.1960. Place of birth: Egypt. (61) The entry Vinck, Patricia Rosa (alias Souraya P. Vinck); date of birth: 4.1.1965 in Berchem, Antwerp; nationality: Belgian; spouse of Nabil Sayadi under the heading Natural persons shall be replaced by the following: Patricia Rosa Vinck (alias Souraya P. Vinck). Address: Vaatjesstraat 29, 2580 Putte, Belgium. Date of birth: 4.1.1965. Place of birth: Berchem (Antwerp), Belgium. Nationality: Belgian. Other information: spouse of Nabil Sayadi. (62) The entry Ahmed Nacer Yacine (alias Yacine Di Annaba). Date of birth: 2 December 1967. Place of birth: Annaba, Algeria. Residence: rue Mohamed Khemisti, 6  Annaba, Algeria. Domicile: vicolo Duchessa, 16 and via Genova, 121  Naples (Italy) under the heading Natural persons shall be replaced by the following: Yacine Ahmed Nacer (alias Yacine Di Annaba). Date of birth: 2.12.1967. Place of birth: Annaba, Algeria. Address: (a)rue Mohamed Khemisti, 6  Annaba, Algeria, (b) vicolo Duchessa, 16  Naples, Italy, (c) via Genova, 121  Naples, Italy (domicile). (63) The entry Abbes Youcef (alias Giuseppe). Date of birth: 5 January 1965. Place of birth: Bab El Aoued, Algeria. Domicile: (a) Via Padova, 82  Milan (Italy), (b) Via Manzoni, 33  Cinisello Balsamo (MI), Italy under the heading Natural persons shall be replaced by the following: Youcef Abbes (alias Giuseppe). Address: (a) Via Padova, 82  Milan, Italy, (b) Via Manzoni, 33  Cinisello Balsamo (MI), Italy (domicile). Date of birth: 5.1.1965. Place of birth: Bab El Aoued, Algeria. (64) The entry Mansour Fattouh ZEINAB, Obere Heslibachstrasse 20, 8700 Kuesnacht, ZH, Switzerland; date of birth: 7 May 1933 under the heading Natural persons shall be replaced by the following: Zeinab Mansour Fattouh. Address: Obere Heslibachstrasse 20, 8700 Kuesnacht, ZH, Switzerland. Date of birth: 7.5.1933.